 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.44 Filed 03/19/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION
                                           ______

STEPHEN A. MITCHELL,

                        Plaintiff,                     Case No. 1:21-cv-67

v.                                                     Honorable Paul L. Maloney

BUREAU OF HEALTH CARE SERVICES
et al.,

                        Defendants.
____________________________/

                                             OPINION

                 This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

          Factual allegations

                 Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues the Bureau of Health
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.45 Filed 03/19/21 Page 2 of 8




Services, Corizon Health Inc., Medical Provider Susan Groff, Health Unit Manager Unknown

Pigg, and Registered Nurse Mary Schultz.

               Plaintiff’s complaint consists of a brief conclusory statement. Plaintiff alleges that

Health Services staff have been deliberately indifferent to his serious medical needs. Plaintiff

claims that he suffers from “respiratory Trac-Hyperlipidemia, Hepatitis (c) Chest Pain unspecified,

as do to the date of COVID-19, Upper Respiratory Infection, and increase shortness of breath as

to other medical issues.” (ECF No. 1, PageID.4 (verbatim).) Plaintiff claims that he is in constant

pain, which impairs his ability to perform tasks of daily living.

               Plaintiff attaches many exhibits to his complaint, including copies of test results

and excerpts from Plaintiff’s medical record. (ECF No. 1-1.) Plaintiff seeks compensatory

damages and equitable relief.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
                                                  2
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.46 Filed 03/19/21 Page 3 of 8




678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Eighth Amendment

                The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

97, 103–04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104–05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

                A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In
                                                   3
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.47 Filed 03/19/21 Page 4 of 8




other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 539–40 (6th Cir. 2008). Obviousness, however, is not strictly limited to what

is detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”

Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be



                                                4
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.48 Filed 03/19/21 Page 5 of 8




aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               However, not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme

Court explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105–06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154–55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize


                                                 5
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.49 Filed 03/19/21 Page 6 of 8




claims which sound in state tort law.” Id.; see also Rouster, 749 F.3d at 448; Perez v. Oakland

Cnty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x 720, 727

(6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006); Edmonds v. Horton, 113

F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440–41 (6th Cir. 2001); Berryman

v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received treatment for his

condition, as here, he must show that his treatment was ‘so woefully inadequate as to amount to

no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting

Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that the care he

received was “so grossly incompetent, inadequate, or excessive as to shock the conscience or to

be intolerable to fundamental fairness.”     See Miller v. Calhoun Cnty., 408 F.3d 803, 819

(6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               As noted above, Plaintiff’s complaint is almost entirely conclusory. It appears that

Plaintiff tested positive for COVID-19 on April 24, 2020. (ECF No. 1, PageID.10.) On June 3,

2020, and June 9, 2020, Plaintiff tested negative for COVID-19. (Id. at PageID.15-16.) Plaintiff’s

attached medical records show that he had been diagnosed with hypothyroidism, mixed

hyperlipidemia, hyperplasia of the prostate, gastroesophogeal reflux disease, hypertension,

spondylosis, constipation, and was considered a carrier for viral hepatitis C. (Id. at PageID.17–

25.) Nothing in either Plaintiff’s complaint or his attached medical records shows that the named

Defendants in this case were deliberately indifferent to any serious medical need suffered by

Plaintiff. Therefore, Plaintiff’s complaint is properly dismissed.

               Moreover, as noted above, Plaintiff’s complaint is entirely conclusory. It is a basic

pleading essential that a plaintiff attribute factual allegations to particular defendants. See

Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a plaintiff must make sufficient



                                                 6
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.50 Filed 03/19/21 Page 7 of 8




allegations to give a defendant fair notice of the claim). Where a person is named as a defendant

without an allegation of specific conduct, the complaint is subject to dismissal, even under the

liberal construction afforded to pro se complaints. See Gilmore v. Corr. Corp. of Am., 92 F. App’x

188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff failed to allege how any named

defendant was involved in the violation of his rights); Frazier v. Michigan, 41 F. App’x 762, 764

(6th Cir. 2002) (dismissing plaintiff’s claims where the complaint did not allege with any degree

of specificity which of the named defendants were personally involved in or responsible for each

alleged violation of rights); Griffin v. Montgomery, No. 00-3402, 2000 WL 1800569, at *2

(6th Cir. Nov. 30, 2000) (requiring allegations of personal involvement against each defendant);

Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims

against those individuals are without a basis in law as the complaint is totally devoid of allegations

as to them which would suggest their involvement in the events leading to his injuries”). Because

Plaintiff fails to specifically allege any wrongdoing by the named Defendants, his complaint must

be dismissed.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing
                                                  7
 Case 1:21-cv-00067-PLM-RSK ECF No. 4, PageID.51 Filed 03/19/21 Page 8 of 8




fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    March 19, 2021                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  8
